Exhibit 10.9
 
AMENDMENT TO PROMISSORY NOTE
 
 
On March 27, 2012 Xhibit, LLC, a Nevada limited liability company  now operating
under the name of Xhibit Interactive LLC, a Nevada limited liability company,
(“Maker”) issued that certain Promissory Note (“Promissory Note”) to  Paul
Hrissikopoulos, (“Payee”) in the sum of  Five Hundred Thousand Dollars
(US$500,000.00) which is due and payable along with accrued interest on
September 27, 2012.
 
For good and valuable consideration paid by Maker and received by Payee, both
parties agree to extend the maturity date of the Promissory Note to November 30,
2012.   All other terms and conditions of the Promissory Note shall remain the
same.
 
Agreed and accepted as of this 25th day of October 2012 and effective as of
September 27, 2012.
 


 
Maker:
 
____________________________
Michael Schifsky, its CFO




Payee:


____________________________
Paul Hrissikopoulos